Order entered June 17, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00344-CV

              IN RE PRICE DRILLING RIG NO. 5 COMPANY, Relator

               Original Proceeding from the 44th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-17-16505

                                        ORDER
                   Before Justices Bridges, Partida-Kipness, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   CORY L. CARLYLE
                                                        JUSTICE